The opinion of the court was delivered by
These cases are all appeals from judgments of the district court of Canadian county, enjoining the collection of taxes in that county for the year 1893. The cases involve the identical questions passed upon by this court, in the case of Sharpe v.Engle, at *Page 106 
the January term, 1895, of this court (39 P. 384; 2 Okla. Rep. 624), and the cases were submitted, without briefs, to abide the decision of the court in that case. Following that decision, the judgments in these cases must all be reversed, at costs of defendants in error, with direction to the court below to overrule the demurrers to the petitions of the plaintiffs in the district court.
By the court: It is so ordered.
Dale, C. J., and Scott, J., concurring; McAtee, J., dissenting; Burford, J., not sitting.